UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




           United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                            Argued November 29, 2005
                            Decided February 22, 2006

                                         Before

                          Hon. Daniel A. Manion, Circuit Judge

                          Hon. Ann Claire Williams, Circuit Judge

                          Hon. Diane S. Sykes, Circuit Judge



No. 05-2013

AHOUA DEMBELE,                                    Petition for Review of an Order of the
                           Petitioner,            Board of Immigration Appeals.

      v.                                          No. A70-894-370

ALBERTO R. GONZALES, Attorney
General of the United States,
                         Respondent.



                                     ORDER

      Petitioner Ahoua Dembele is a 31-year-old native of the Ivory Coast. Like other

female members of her ethnic group, she suffered genital mutilation during childhood.

She legally entered the United States on a visitor’s visa in 1992, but she was

subsequently placed into removal proceedings for overstaying that visa. During her

years in the United States, Dembele gave birth to a daughter and a son who are
No. 05-2013                                                                         Page 2



American citizens. She initially applied for asylum based on her political activities in

the Ivory Coast, but an Immigration Judge (“IJ”) denied that claim in 1997. The Board

of Immigration Appeals (“BIA”) affirmed the IJ’s ruling without opinion in 2002. While

that appeal was pending in 2001, Dembele married an American citizen, Maurice

Sims.1 Following their marriage, Sims filed a visa petition on Demebele’s behalf, and

the case was reopened and remanded in order to allow her to apply for permanent

residency based on the marriage.

       At the reopened proceeding for adjustment of status, Dembele admitted that she

had been arrested in the United States three times, twice for shoplifting and once for

an incident at a United States Passport Office. She explained that in 1998, when her

mother became ill, a friend offered to help her get a passport so she could visit the

Ivory Coast and then return to the United States. According to her testimony at the

hearing, Dembele accompanied her friend to the passport office, and an application was

filed using Dembele’s picture and her friend’s daughter’s United States birth

certificate.   The two women were arrested and detained for about one hour of

questioning, but never charged or prosecuted. Dembele asserted at the hearing that

she did not realize she was filing a false passport application, and that her friend

submitted everything for her. The IJ continued the hearing and asked the parties to



       1
              Sims is not the biological father of Dembele’s daughter; the record is silent
as to who is the father of her son. At oral argument, Dembele’s counsel indicated that
Dembele did not know the whereabouts of her daughter’s biological father.
No. 05-2013                                                                     Page 3



produce documents related to the arrests, particularly the actual passport application,

because without those documents, he would be unable to make a determination.

      At the follow-up hearing, the government stated that it was unable to obtain the

requested documentary evidence from the passport incident. Dembele orally moved

to reopen her asylum case based on the probability that her daughter, then eight years

old, would be mutilated against her mother’s will if the family returned to the Ivory

Coast, just as Dembele, her sister, and her nieces were mutilated. The IJ ruled that

he had no jurisdiction to reopen Dembele’s case for asylum, and in any case, the

evidence was insufficient to support that claim. The IJ further ruled that Dembele was

barred from permanent residency because she willfully and knowingly made a false

claim in her passport application. In a footnote, he noted that this ruling was wholly

based on Dembele’s own statements and on the record of her arrest, as the government

never produced the application. Dembele appealed to the BIA, which dismissed the

appeal of the adjustment of status determination and denied Dembele’s renewed

motion to reopen the case, relying on the same grounds as the IJ on both points.

      Dembele appealed to this court, and we heard oral argument on November 29,

2005. While our decision was pending, immigration officials sent Dembele a notice

commonly called a “bag-and-baggage” letter, directing her to report for custody and

removal on January 19. On that day, Dembele filed an emergency motion to stay

removal.      This court ordered her to supplement that motion with a statement

indicating whether she reported for removal as directed. On January 20, 2006,
No. 05-2013                                                                       Page 4



Dembele filed the supplement; she did not report and is at large.

      This turn of events dictates the outcome of this proceeding. As urged by the

respondent in its motion to dismiss, Dembele’s failure to surrender to authorities

makes her a fugitive, and under the fugitive-disentitlement doctrine, those “who avoid

lawful custody forfeit judicial review.” Sapoundjiev v. Ashcroft, 376 F.3d 727, 728 (7th

Cir. 2004). As discussed in Sapoundjiev, every circuit that has addressed the question

has held that the doctrine applies in immigration cases. Id. A litigant cannot request

a favorable decision while evading the power of the court to enforce a decision that goes

the other way.    As the Ninth Circuit put it, “Those who invoke our appellate

jurisdiction must take the bitter with the sweet: [t]hey cannot ask us to overturn

adverse judgments while insulating themselves from the consequences of an

unfavorable result.” Antonio-Martinez v. INS, 317 F.3d 1089, 1093 (9th Cir. 2003). See

also Bar-Levy v. INS, 990 F.2d 33 (2d Cir. 1993); Arana v. INS, 673 F.2d 75 (3d Cir.

1982). Dembele presents no counter-argument; her counsel sought to withdraw the

motion to stay removal, but points to no authority suggesting that this appeal should

be decided on its merits while the petitioner’s whereabouts are unknown.

      For the reasons stated above, the motion to stay removal is withdrawn, and the

petition for review is dismissed.